UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON l)IVISION

 

d J. Bradiey, C\erk of Court

UNITED STATES OF AMERICA ' mv'\
v. ' CRIMINAL NO. 18-CR-
DANIEL HERNANDEZ, '
Defendant. '
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Arthur R. Jones and John Pearson, Assistant United States
Attorneys, and AnnaLou Tirol, Acting Chief of the Public lntegrity Section of the Criminal
Division, and Rebecca Moses and Peter M. Nothstein, Trial Attorneys, and the defendant, Daniel
Hernandez (“Det`endant”), and Defendant’s counsel, Nick Oberheiden, pursuant to Rule
ll(c)(l)(A) and ll(c)(l)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

l. Defendant agrees to plead guilty to Count l of the lnformation. Count l charges
Defendant With Conspiracy, in violation of Title ll§, United States Code, Section 37l. Defendant,
by entering this plea, agrees that he is Waiving any right to have the facts that the law makes
essential to the punishment either charged in the Int`ormation, or proved to a jury or proven beyond
a reasonable doubt.

Punishment Range

2. The statuto;v_ maximum penalty for a v'.olation of Title 18, United States Code, Section

371, is imprisonment of not more than 5 years and a fine of not more than $250,000.00.

Additionally, Defendant may receive a term of supervised release after imprisonment of up to 3

 

years. See 18 U.S.C. §§ 3559(a)(4) and 3583(b){2). Defendant acknowledges and understands
that if he should violate the conditions of any period of supervised release which may be imposed
as part of his sentence, then Defendant may be imprisoned up to two years, without credit for time
already served on the term of supervised release prior to such violation. See 18 U.S.C. §§
3559(a)(4) and 3583(€)(3). Defendant understands that he cannot have the imposition or execution
of the Sentence suspended, nor is he eligible for parole.
Mandatory Spec;ial Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant Will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o
District Clerk’s Office, P.O. Box 6lOlO, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal and Collateral Review
5. Defendant is aware that Title 28, United States Code, Section 1291 , and Title 18, United

States Code, Section 3742, afford a defendant tle right to appeal the conviction and sentence

imposed. Defendant is also aware that Title 28, United States Code, Section 2255, affords the
right to contest or “collaterally attack” a conviction or sentence after the judgment of conviction
and sentence has become final. Defendant knowingly and voluntarily Waives the right to appeal
or “collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, Section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United Stat¢:s will assert its rights under this agreement and
seek specific performance of these waivers.

6. ln agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also awa.'e that any estimate of the possible sentencing
range under the Sentencing Guidelines that he may have received from his counsel, the United
States or the Probation Office, is a prediction and r.ot a promise, did not induce his guilty plea, and
is not binding on the United States, the Probation Office or the Court. The United States does not
make any promise or representation concerning what sentence Defendant will receive. Defendant
further understands and agrees that the Sentencir,g Guidelines are “effectively advisory” to the
Court. See United States v. Booker, 543 U.S. 220 (2005). Accordingly, Defendant understands
that, although the Court must consult the Sentencing Guidelines and must take them into account
when sentencing Defendant, the Court is not bc und to follow the Sentencing Guidelines nor
sentence Defendant Within the calculated guideline range.

7. Defendant understands and agrees that each and all waivers contained in the Agreement

are made in exchange for the concessions made by the United States in this Plea Agreement.

The United States’ Agreement

8. The United States agrees that if the Court determines that Defendant qualifies for an
adjustment under section 3El.l(a) of the Sentencing Guidelines, and the offense level prior to
operation of section 3El.l(a) is 16 or greater, the United States Will move under section 3El.l(b)
for an additional one-level reduction because Defe ndant timely notified authorities of his intent to
plead guilty, thereby permitting the United States to avoid preparing for trial and permitting the
United States and the Court to allocate their resources more efficiently.

Agreement Binding - Southern District of 'l`exas and Public lntegrity Section Only

9. The United States Attorney’s Office for the Southern District of Texas and the Public
lntegrity Section of the Criminal Division agree that they will not further criminally prosecute
Defendant in the Southern District of Texas for offenses arising from conduct charged in the
lnformation. This Plea Agreement binds only the United States Attorney’s Office for the Southern
District of Texas, the Public lntegrity Section of the Criminal Division, and Defendant. lt does
not bind any other United States Attorney’s Office or any other unit of the Department of Justice.
Nor is this agreement intended to provide any limitation of liability arising out of any acts of
violence The United States Attorney’s Offlce for the Southern District of Texas and the Public
lntegrity Section of the Criminal Division will bring this plea agreement to the attention of other
prosecuting offices, if requested.

United States’ Non-‘Naiver of Appeal
10. The United States reserves the right to carry out its responsibilities under guidelines

sentencing Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence f11e and
any investigative files, to the attention of ';he Probation Office in connection with
that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2

of the Sentencing Guidelines and Title 18, United States Code, Section 3553(a);

and

(e) to appeal the sentence imposed or the manner in which it was determined

Sentence Determination

11. Defendant is aware that the sentence will be imposed after consideration of the
Sentencing Guidelines and Policy Statements, which are only advisory, as well as the provisions
of Title 18, United States Code, Section 3553(a). Defendant nonetheless acknowledges and agrees
that the Court has authority to impose any sentence up to and including the statutory maximum set
for the offense to which Defendant pleads guilty, and that the sentence to be imposed is within the
sole discretion of the sentencing judge after the lCourt has consulted the applicable Sentencing
Guidelines. Defendant understands and agrees that the parties’ positions regarding the application
of the Sentencing Guidelines do not bind the Court and that the sentence imposed is Within the
discretion of the sentencing judge. lf the Court should impose any sentence up to the maximum

established by statute, Defendant cannot, for that reason alone, Withdraw a guilty plea, and he will

remain bound to fulfill all of the obligations under this Plea Agreement.

Rights at Trial
12. Defendant understands that by entering into this agreement, he surrenders certain rights
as provided in this Plea Agreement. Defendant understands that the rights of a defendant include
the following:

(a) lf Defendant persisted in a plea of not guilty to the charges, Defendant
Would have the right to a speedy jury trial with the assistance of counsel. The trial
may be conducted by a judge sitting without a jury if Defendant, the United States,
and the Court all agree;

(b) At a trial, the United States would be required to present witnesses and other
evidence against Defendant. Defendant \vould have the opportunity to confront
those witnesses, and his attorney would be allowed to cross-examine them. In tum,
Defendant could, but would not be required to, present witnesses and other
evidence on his own behalf. lf the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
Court; and

(c) At a trial, Defendant could rely on a privilege against self-incrimination and

decline to testify, and no inference of guilt could be drawn from such refusal to

testify. However, if Defendant desired to co so, he could testify on his own behalf.

Factual Basis for Guilty Plea

13. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Count l of the lnformation. If this case were to proceed to trial, the United States could prove
each element of the offense beyond a reasonable doubt. The following facts, among others would
be offered to establish Defendant’s guilt:

(a) Defendant is pleading guilty because he is guilty as charged. Defendant and Person

A, a former border patrol agent (“BPA”) with the United States Department of Homeland

Security, Customs and Border Protection (“CBP”), conspired to knowingly and corruptly

accept monetary payments in return for helping to smuggle drugs, including marijuana,
into the United States, acts Which were in violation of Person A’s official duty.

 

(b) During the relevant time, Person A was a public official, as defined under Title 18
United States Code, Section 201(a), and performed his duties as a BPA within the Southern
District of Texas. As a BPA, Person A’s official duties included preventing the illegal

6

trafficking of drugs and contraband into the United States.

(c) F rom approximately 2013 to approximately 2014, Defendant and Person A agreed,
and took overt acts, to facilitate the trafficking of illegal drugs, including marijuana, into
the United States from Mexico on behalf of a drug trafficking organization (“DTO”).
Beginning in approximately early 2013, in exchange for money, Person A and Defendant
provided Person B, an individual they be .ieved to be a member of the DTO, with CBP
sensor locations, the locations of unpatro led roads at or near the countries’ border, the
number of BPAs working in a certain area, keys to unlock CBP locks located on gates to
ranch fences along the border, and CBP raclios. Person A had access to these materials and
the information by virtue of his position as a BPA.

(d) On or about March 12, 2014, Defendant met with Person B, without Person A
present. At this meeting, and in exchange for $50(), Defendant showed a map containing
CBP sensor locations and also provided a copy of a key for CBP locks to Person B.

(e) On or about July 9, 2014, Defendant met with Person A and Person B. At this
meeting Person B provided cash to Defendant and Person A in exchange for CBP sensor
information and a key that opened CBP locks located along the border.

(f) On or about October 30, 2014, Defendant again met with Person A and Person B.
At this meeting Person B provided Defendant and Person A between approximately $7,000
and $8,000 in cash in exchange for the locations of CBP sensors. Defendant and Person A
split the money evenly between themselve:;.

(g) ln total, Defendant accepted approximately $5,000 in cash in exchange for
facilitating shipments of illegal narcotics into Texas without law enforcement detection.

(h) Separately, on or about February 1 1 , 2014, Defendant sold two pounds of marijuana
to Person B for approximately $6,400.

Breach of Plea Agreement

17. lf Defendant should fail in any way t<) fulfill completely all of the obligations under

this Plea Agreement, the United States will be released from its obligations under the Plea

Agreement, and Defendant’s plea and sentence will stand. lf at any time Defendant retains,

conceals, or disposes of assets in violation of this Plea Agreement, or if Defendant knowingly

withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information

7

 

and documents that have been disclosed by Defendant, whether prior to or subsequent to this Plea
Agreement, and all leads derived therefrom, will be used against Defendant in any prosecution.
Restitution, Forfeiture, and Fines - Generally

18. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

’19. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-SOO or similar form) within 14 days of signing this Plea
Agreement. Defendant agrees to authorize the release of all financial information requested by the
United States, including, but not limited to, execiiting authorization forms permitting the United
States to obtain tax information, bank account records, credit histories, and social security
lnformation. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

20. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his assets to deliver all funds and records of such assets to the United States.

21. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Forfeiture

22. Defendant stipulates and agrees that the property listed in the lnformation’s Notice of
Forfeiture (and in any supplemental Notices) is stbject to forfeiture, and Defendant agrees to the
forfeiture of that property. Defendant stipulates and agrees that Defendant obtained at least $5,000
from the criminal offenses and that the factual basis for his guilty plea supports the forfeiture of
$5,000. Defendant agrees to the imposition of a personal money judgment in that amount.
Defendant stipulates and admits that one or more of the conditions set forth in Title 21, United
States Code, Section 853(p), exists, and Defendant agrees to forfeit any of Defendant’s property
in substitution, up to a total forfeiture of at least $fS,OOO.

23. Defendant agrees to waive any and all interest in any asset which is the subject of a
related administrative or judicial forfeiture proceeding, Whether criminal or civil, federal or state.

24. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

25. Subject to the provisions detailed above, Defendant waives the right to challenge the
forfeiture of property in any manner, including by direct appeal or in a collateral proceeding

Fines

26. Defendant understands that under the Sentencing Guidelines, the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by the

Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
9

payment. Subject to the provisions detailed abo\'e, Defendant waives the right to challenge the
fine in any manner, including by direct appeal or in a collateral proceeding.
Complete Agreement

27. This written plea agreement, consisting of 12 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete Plea Agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this Plea Agreement. Defendant acknowledges that
no threats have been made against him and that he ls pleading guilty freely and voluntarily because

he is guilty.

10

28. Any modification of this plea agreement must be in writing and signed by all parties.

Filed`ij:u§b}\) , Texas, cE-/B all lel~./ 5 , 2019.

r.

 

Defendant

Subscribed and sworn to before me onq_éM&/ 5 , 2019.

DAV lD J. BRADLEY, Clerk
l'i.`ED STATES DISTRICT CLERK

iowa

Deputy United §t{ates District Clerk

 

  

APPROVED:

By:

Ryan K. Patrick l
United States Attorney - fla

 

 

 

 

Wr R. Jones Nick Oberheiden
J n Pearson Attorney for Defendant
Assistant United States Attorneys

Southern District of Texas
Telephone: 713-567-9000

AnnaLou Tirol

:` ‘ ecca Moses

Peter M. Nothstein
Trial Attorneys

Public lntegrity Section
Criminal Division

11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON l)IVISION
UNITED STATES OF AMERICA '
v. ' CRIMINAL NO. 18-CR-

DANIEL HERNANDEZ, '
Defendant. ‘

PLEA AGREEMEN‘I` -- ADDENDUM
l have fully explained to Defendant his rights With respect to the pending information. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements, and l have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. l have also explained to Defendant that the
Sentencing Guidelines are only advisory and the Court may sentence Defendant up to the
maximum allowed by statute per count of convic'tion. Further, I have carefully reviewed every

part of this Plea Agreement with Defendant. To my knowledge, Defendant’s decision to enter into

thi a ree
ll}@ _ O.i/o§l.\ol‘l

Attorney for Defendant Date l

ed and voluntary'one.

 

 

l have consulted with my attorney and fully understand all my rights with respect to the
lnformation pending against me. My attorney has fully explained, and l understand, all my rights
with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

which may apply in my case. l h ve read and carefully reviewed every part of this Plea Agreement

 

 

 

wit atto y. l un ersta d this agreement, and 1 voluntarily agree to its terms.
, _ z / § / 2013
Defendant \ § Ddte '
12

